Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 1 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 2 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 3 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 4 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 5 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 6 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 7 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 8 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 9 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 10 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 11 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 12 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 13 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 14 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 15 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 16 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 17 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 18 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 19 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 20 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 21 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 22 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 23 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 24 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 25 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 26 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 27 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 28 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 29 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 30 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 31 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 32 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 33 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 34 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 35 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 36 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 37 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 38 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 39 of 51




                   EXHIBIT A
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 40 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 41 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 42 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 43 of 51
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 44 of 51




                   EXHIBIT B
            Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 45 of 51




Reg. No. 5,455,654         MOOSE CREATIVE MANAGEMENT PTY LTD (AUSTRALIA PTY LTD )
                           29 Grange Rd
Registered May 01, 2018    Cheltenham Vic 3192
                           AUSTRALIA
Int. Cl.: 16, 28           CLASS 16: Erasers being stationery; adhesive stickers; adhesive printed stickers; printed
                           paper; printed sewing patterns; printed stationery; trading cards being printed matter, other
Trademark                  than for games; Drawing materials, namely, drawing paper, pencils, envelopes, art paper,
                           paint brushes, paint palettes; writing materials, namely, writing paper, pencils, envelopes, art
Principal Register         paper, paint brushes, paint palettes; children's paint-boxes; children's painting sets; artists'
                           materials, namely, art pads, art paper, artists' brushes, artists' pastels, artists' pens; art paper;
                           craft paper; paper articles for use in relation to craft; printed material, namely, instruction
                           sheets in the field of board games; adhesive backed films for stationery purposes; adhesive
                           gums for stationery or household purposes; pastes for stationery or household purposes

                           CLASS 28: Action figures being toys or playthings; action figure toys; children's toys,
                           namely, action figure toys and collectible toy figures; figurines being toys; kits of parts sold
                           complete for constructing toys namely toy model buildings, vehicles, action figures and
                           pretend food; kits of parts sold complete for the assembly of toys namely toy model
                           buildings, vehicles, action figures and pretend food; model mouldable plastic figures being
                           toys or playthings; plush figures being toys; plush stuffed toys; plush toys; toys being
                           playthings; Toys being playthings for sale in kit form, namely, action figure toys and
                           collectible toy figures; Toys being playthings sold in kit form, namely, action figure toys and
                           collectible toy figures; dolls; plush dolls; board games; card games; games; trading cards
                           being card games; apparatus for electronic games adapted for use with an external display
                           screen or monitor; portable games adapted for use with dot matrix liquid crystal displays

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           PRIORITY DATE OF 01-09-2017 IS CLAIMED

                           OWNER OF INTERNATIONAL REGISTRATION 1343953 DATED 02-21-2017,
                           EXPIRES 02-21-2027

                           The wording "PIKMI" has no meaning in a foreign language.

                           SER. NO. 79-207,261, FILED 02-21-2017
        Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 46 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5455654
            Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 47 of 51




Reg. No. 5,357,254         MOOSE CREATIVE MANAGEMENT PTY LTD (AUSTRALIA Pty Ltd )
                           29 Grange Rd
Registered Dec. 19, 2017   Cheltenham Vic 3192, AUSTRALIA

                           CLASS 16: Erasers being stationery; adhesive stickers; adhesive printed stickers; printed
Int. Cl.: 16, 28           paper; printed patterns; printed stationery; trading cards being printed matter; drawing
                           materials; writing materials; children's paint-boxes; children's painting sets; artists' materials;
Trademark                  art paper; craft paper; paper articles for use in relation to craft; printed material; adhesive
                           backed films for stationery purposes; adhesive gums for stationery or household purposes;
Principal Register         pastes for stationery or household purposes

                           CLASS 28: Action figures being toys or playthings; action figure toys; children's toys,
                           namely, action figure toys and collectible toy figures; figurines being toys; kits of parts sold
                           complete for constructing toys, namely, toy model buildings, vehicles, action figures and
                           pretend food; kits of parts sold complete for the assembly of toys, namely, toy model
                           buildings, vehicles, action figures and pretend food; model mouldable plastic figures being
                           toys or playthings; plush figures being toys; plush stuffed toys; plush toys; toys being
                           playthings; Toys being playthings for sale in kit form, namely, action figure toys and
                           collectible toy figures; Toys being playthings sold in kit form, namely, action figure toys and
                           collectible toy figures; dolls; plush dolls; board games; card games; games; trading cards
                           being card games; apparatus for electronic games adapted for use with an external display
                           screen or monitor; portable games adapted for use with dot matrix liquid crystal displays

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           PRIORITY DATE OF 01-09-2017 IS CLAIMED

                           OWNER OF INTERNATIONAL REGISTRATION 1343565 DATED 02-20-2017,
                           EXPIRES 02-20-2027

                           The word(s) "PIKMI" has no meaning in a foreign language.

                           SER. NO. 79-207,085, FILED 02-20-2017
        Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 48 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5357254
Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 49 of 51
            Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 50 of 51




Reg. No. 5,178,557         Moose Enterprise Pty Ltd (AUSTRALIA Proprietary Limited Company )
                           29 Grange Rd
Registered Apr. 11, 2017   Cheltenham VIC 3192
                           AUSTRALIA
Int. Cl.: 9, 16, 28        CLASS 9: Computer game software, namely, electronic game programmes and electronic
                           game software; recorded electronic game software and programmes for use with electronic
Trademark                  games of all kinds; computer programs for computer games; computer programs for playing
                           games; computer programs for video games; computer game software; computer game
Principal Register         software recorded on disc

                           CLASS 16: Paper; art paper; craft paper; printed instruction leaflets in the field of computer
                           games, computer software, arts and crafts, and games and toys; erasers

                           CLASS 28: Toys, namely, collectible figurines, collectible animal figurines, collectible toy
                           figures and collectible toy characters and collectable bendable toy characters, outfits for toys,
                           pouches specially designed for toys and collector cases specially designed for toys; toys,
                           namely, puppets, puzzles, electronic educational game machines for children, toy buildings,
                           toy vehicles, toy building structures, toy construction sets, play sets for toy character figures,
                           costumes for toy figures, fantasy character toy figures, toy action figures and accessories
                           therefor; board games; dolls; excluding toys that are shaped like, resemble, depict, or
                           incorporate pictures of moose

                           The mark consists of the wording "MOOSE" appearing above and between the antlers of the
                           design of a moose head.

                           PRIORITY DATE OF 11-17-2014 IS CLAIMED

                           OWNER OF INTERNATIONAL REGISTRATION 1253005 DATED 11-21-2014,
                           EXPIRES 11-21-2024

                           SER. NO. 79-167,677, FILED 11-21-2014
                           JAMES W MACFARLANE, EXAMINING ATTORNEY
        Case 1:18-cv-09262-AJN Document 11 Filed 10/23/18 Page 51 of 51



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5178557
